DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “an application engine” and “a ratings engine” in claims 1-7.
Because these claim limitation are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westmoreland, US 20140157151 A1 (hereinafter “Westmoreland”).

Claim 1: Westmoreland teaches a data analysis and visualization system for receiving, displaying, and calculating ratings for a subject according to a common and predetermined set of parameters over time, comprising:
one or more servers comprising one or more processors, wherein at least one of the one or more servers is connected to the Internet (Westmoreland, [0019] note FIG. 2 is a schematic block diagram of an embodiment of the social network application system 20… the interface module 32 includes one or more network cards, web servers or file servers that are operable to communicate using a data transfer protocol, such as Hyper Text Transfer Protocol (HTTP) protocol); and
wherein the system receives from a user computing device, via the Internet, a subject profile request comprising a subject ID (Westmoreland, [0048] note In step 422, social networking application system 20 receives a selection of an option of a Tag GUI 130 and a user identifier, [0018] note user devices 18 include, e g., a personal computer, a laptop, a mobile phone, a personal digital assistant, a smart tablet, set top box 26, or other processing device operable with the social network application system 20);
an application engine configured to receive the subject profile request and subject ID, and retrieve from a database engine, subject profile record associated with the subject ID, the subject profile record comprising one or more ratings vectors, each having an associated value (Note, this limitation is interpreted as the circuitry along with the algorithm disclosed in the specification, Westmoreland, [0048] note In step 424, the social networking application system 20 determines a user profile associated with the user identifier. When the tag option selection includes a point of view, such as "Like", "Don't Like", "Support", "Not Support", "Unsure", the social networking application system 20 determines whether the content has another Tag GUI 130 associated with another category, such as political, social, religious, etc. and any vote tallies associated with the other categories. If so, the social networking application system 20 determines a rating history using the tag selection);
wherein the subject profile record is formatted by application engine for display on a user computing device (Note, this limitation is interpreted as the circuitry along with the algorithm disclosed in the specification, Westmoreland, [0048] note In step 428, the social networking application system 20 displays the rating history in the user profile 352);
wherein the system receives from a user computing device, via the Internet, a subject rating request comprising: (a) a subject ID; (b) one or more ratings vectors; (c) a score for each of the one or more ratings vectors; and (d) time element (Westmoreland, [0048] note social networking application system 20 receives a selection of an option of a Tag GUI 130 and a user identifier. In step 424, the social networking application system 20 determines a user profile associated with the user identifier. When the tag option selection includes a point of view, such as "Like", "Don't Like", "Support", "Not Support", "Unsure", the social networking application system 20 determines whether the content has another Tag GUI 130 associated with another category, such as political, social, religious, etc. and any vote tallies associated with the other categories. If so, the social networking application system 20 determines a rating history using the tag selection, [0049] note display options include, for example, time periods, keywords, categories, etc. For example, the display options may include a time period to display a rating history 354 of political views such that a person may determine their political leanings during a period of time); and
wherein a ratings engine is configured to cause the subject rating request to be recorded to the database engine and generate, using data from the database engine, an updated value for each ratings vector with an associated time element and to deliver to the user computing device data a graphical depiction of the subject profile (Note, this limitation is interpreted as the circuitry along with the algorithm disclosed in the specification, Westmoreland, [Fig. 9], [0043] note the social networking application system 20 uses information that a user "likes" an article that has a percentage of "leans right" tag votes. In another example, when a user places a vote tag using a Tag GUI 130 of "Support" for a Republican candidate, the social networking application system uses this information. The user profile 352 then presents in numerical and/or graphical form, a rating history 354 for the user based on this tag information of content related to the user. The rating history 354 illustrates a percentage of content "liked" by the user that leans right or leans left or leans libertarian, etc, [0049] note display options include, for example, time periods).

Claim 2: Westmoreland teaches the data analysis and visualization system of claim 1 wherein the ratings engine is further configured to cause the graphical depiction of the subject profile to be limited to ratings vectors that have been updated within a first time window (Note, this limitation is interpreted as the circuitry along with the algorithm disclosed in the specification, Westmoreland, [0049] note the display options may include a time period to display a rating history 354… In step 428, social networking application system 20 displays the rating history 354 with the one or more display options).

Claim 3: Westmoreland teaches the data analysis and visualization system of claim 2 wherein the ratings engine is further configured to cause the graphical depiction of the subject profile to further include ratings vectors that have been updated within a second time window (Note, this limitation is interpreted as the circuitry along with the algorithm disclosed in the specification, Westmoreland, [0049] note The display options include, for example, time periods; i.e. the examiner interprets that multiple time periods are selectable).

Claim 5: Westmoreland teaches the data analysis and visualization system of claim 1 wherein the application engine is further configured to receive a new ratings vector definition from a user and add the same to the database engine (Note, this limitation is interpreted as the circuitry along with the algorithm disclosed in the specification, Westmoreland, [0043] note user profile 352 also includes a cumulative rating history 354. The social networking application system 20 determines the rating history 354 using tag information of content related to the user. For example, the social networking application system 20 uses tag information of content posted by the user, such as percentage of "leans right" or "leans left" votes received by a Tag GUI 130 of the content. In another example, the social networking application system 20 uses tag information of content indicated as "Like" or "Support" by the user. For example, the social networking application system 20 uses information that a user "likes" an article that has a percentage of "leans right" tag votes. In another example, when a user places a vote tag using a Tag GUI 130 of "Support" for a Republican candidate, the social networking application system uses this information).

Claim 6: Westmoreland teaches the data analysis and visualization system of claim 1 wherein graphical depiction of the subject profile is one of: a double radar graph, spider graph, bar graph, pie chart, line graph, and scatter plot (Westmoreland, [Fig. 9] note 360a).

Claim 7: Westmoreland teaches the data analysis and visualization system of claim 1 wherein the application engine is further configured to transmit to a user computing device, over the Internet, a plurality of graphical input elements that are configured to populate subject rating request based upon the user's selection (Note, this limitation is interpreted as the circuitry along with the algorithm disclosed in the specification, Westmoreland, [0049] note he social networking application system 20 generates display options 356 for rating history 354 in a user profile 352. The display options include, for example, time periods, keywords, categories, etc. For example, the display options may include a time period to display a rating history 354 of political views such that a person may determine their political leanings during a period of time).

Claim 9: Westmoreland teaches a data analysis and visualization method for receiving, displaying, and calculating ratings for a subject according to a common and predetermined set of parameters over time, comprising:
providing one or more servers comprising one or more processors, wherein at least one of the one or more servers is connected to the Internet (Westmoreland, [0019] note FIG. 2 is a schematic block diagram of an embodiment of the social network application system 20… the interface module 32 includes one or more network cards, web servers or file servers that are operable to communicate using a data transfer protocol, such as Hyper Text Transfer Protocol (HTTP) protocol); and
wherein the system receives from a user computing device, via the Internet, a subject profile request comprising a subject ID (Westmoreland, [0048] note In step 422, social networking application system 20 receives a selection of an option of a Tag GUI 130 and a user identifier, [0018] note user devices 18 include, e g., a personal computer, a laptop, a mobile phone, a personal digital assistant, a smart tablet, set top box 26, or other processing device operable with the social network application system 20);
providing an application engine configured to receive the subject profile request and subject ID, and retrieve from a database engine, subject profile record associated with the subject ID, the subject profile record comprising one or more ratings vectors, each having an associated value (Westmoreland, [0048] note In step 424, the social networking application system 20 determines a user profile associated with the user identifier. When the tag option selection includes a point of view, such as "Like", "Don't Like", "Support", "Not Support", "Unsure", the social networking application system 20 determines whether the content has another Tag GUI 130 associated with another category, such as political, social, religious, etc. and any vote tallies associated with the other categories. If so, the social networking application system 20 determines a rating history using the tag selection);
formatting the subject profile record for display on a user computing device (Westmoreland, [0048] note In step 428, the social networking application system 20 displays the rating history in the user profile 352);
receiving from a user computing device, via the Internet, a subject rating request comprising: (a) a subject ID; (b) one or more ratings vectors; (c) a score for each of the one or more ratings vectors; and (d) time element (Westmoreland, [0048] note social networking application system 20 receives a selection of an option of a Tag GUI 130 and a user identifier. In step 424, the social networking application system 20 determines a user profile associated with the user identifier. When the tag option selection includes a point of view, such as "Like", "Don't Like", "Support", "Not Support", "Unsure", the social networking application system 20 determines whether the content has another Tag GUI 130 associated with another category, such as political, social, religious, etc. and any vote tallies associated with the other categories. If so, the social networking application system 20 determines a rating history using the tag selection, [0049] note display options include, for example, time periods, keywords, categories, etc. For example, the display options may include a time period to display a rating history 354 of political views such that a person may determine their political leanings during a period of time); and
causing a ratings engine to record the subject rating request in the database engine and generate, using data from the database engine, an updated value for each ratings vector with an associated time element and delivering to the user computing device data a graphical depiction of the subject profile (Westmoreland, [Fig. 9], [0043] note the social networking application system 20 uses information that a user "likes" an article that has a percentage of "leans right" tag votes. In another example, when a user places a vote tag using a Tag GUI 130 of "Support" for a Republican candidate, the social networking application system uses this information. The user profile 352 then presents in numerical and/or graphical form, a rating history 354 for the user based on this tag information of content related to the user. The rating history 354 illustrates a percentage of content "liked" by the user that leans right or leans left or leans libertarian, etc, [0049] note display options include, for example, time periods).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Westmoreland in view of Epker et al., US 20180182012 A1 (hereinafter “Epker”).

Claim 4: Westmoreland does not explicitly teach the data analysis and visualization system of claim 1 wherein the application engine is further configured to limit the number of subject profile requests from a particular user that may be recorded within a predetermined time window.
However, Epker teaches this (Epker, [0026] note The search system determines bandwidth constraints for each partner system. For example, for each partner system, the search system is limited to a certain number of queries per time period for property-itinerary combinations. In another example, for each partner system, the search system is otherwise limited to a certain number queries per second, queries per minute, or queries per other defined unit of time).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the social networking application system of Westmoreland with the bandwidth constraints of Epker according to known methods (i.e. limiting a certain number of requests per time period). Motivation for doing so is that this provides users current information while operating within defined bandwidth constraints (Epker, [0002]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Westmoreland in view of KATO et al., US 20150324482 A1 (hereinafter “Kato”).

Claim 8: Westmoreland does not explicitly teach the data analysis and visualization system of claim 7 wherein the plurality of graphical input elements are slider bars.
However, Kato teaches this (Kato, [0052] note a web search engine and social media, [0040] note graphically displays various network graphs according to time specification made by a time slider or selection of the generation method, [0066] note when the user specifies a time (black portion) on the time slider 62 via the terminal 50, the network graph generation results (first to third graph generation results) 150-15n corresponding to the time are extracted and the network graph display 27 is executed at Step 212).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the display options of Westmoreland with the time slider of Kato according to known methods (i.e. providing a time slider as a display option). Motivation for doing so is that the degree of freedom for the decision-making is increased and more opportunities for the chance discovery can be provided, and displaying information according to the time slider or the choices supports the concern and the understanding of the human that is the decision-making entity (Kato, [0073]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165